     Case 1:20-cv-00537-AWI-SKO Document 8 Filed 12/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL BENANTI,                                 No. 1:20-cv-00537-AWI-SKO (HC)
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS (Doc. No. 6)
13
                                                       ORDER DISMISSING PETITION FOR
14           v.                                        WRIT OF HABEAS CORPUS
15                                                     ORDER DIRECTING CLERK OF COURT
                                                       TO JUDGMENT AND CLOSE CASE
16
      A. CIOLLI,                                       [NO CERTIFICATE OF APPEALABILITY
17                                                     IS REQUIRED]
                         Respondent.
18

19

20          Petitioner is a federal prisoner proceeding pro se and in forma pauperis with a petition for

21   writ of habeas corpus pursuant to 28 U.S.C. § 2241. On May 6, 2020, the Magistrate Judge

22   assigned to the case issued Findings and Recommendation to dismiss the petition for failure to

23   state a claim. (Doc. No. 6.) This Findings and Recommendation was served upon all parties and

24   contained notice that any objections were to be filed within twenty-one (21) days from the date of

25   service of that order. On June 2, 2020, Petitioner filed objections to the Magistrate Judge’s

26   Findings and Recommendations. (Doc. No. 7.)

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, including Petitioner's
                                                       1
     Case 1:20-cv-00537-AWI-SKO Document 8 Filed 12/16/20 Page 2 of 2


 1   objections, the Court concludes that the Magistrate Judge’s Findings and Recommendation is

 2   supported by the record and proper analysis. The Court agrees that the due process requirements

 3   as delineated by Wolff v. McDonnell, 418 U.S. 539, 555 (1974), were met in this case.

 4   Petitioner's objections present no grounds for questioning the Magistrate Judge's analysis.

 5            In the event an appeal is filed, a certificate of appealability will not be required insofar as

 6   this is an order dismissing a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, not a

 7   final order in a habeas proceeding in which the detention complained of arises out of process

 8   issued by a State court. Forde v. U.S. Parole Commission, 114 F.3d 878 (9th Cir. 1997); see Ojo

 9   v. INS, 106 F.3d 680, 681-682 (5th Cir. 1997); Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.

10   1996).

11            Accordingly, the Court orders as follows:

12            1.     The Findings and Recommendations, filed May 6, 2020 (Doc. No. 6), is

13   ADOPTED IN FULL;

14            2.     The petition for writ of habeas corpus is DISMISSED WITH PREJUDICE;

15            3.     The Clerk of Court is directed to ENTER JUDGMENT AND CLOSE THE CASE;

16   and,

17            4.     In the event an appeal is filed, a certificate of appealability will not be required.

18            This order terminates the action in its entirety.

19
     IT IS SO ORDERED.
20
21   Dated: December 15, 2020
                                                    SENIOR DISTRICT JUDGE
22

23

24

25

26
27

28
                                                          2
